        Case 1:18-cv-10610-DAB Document 6 Filed 12/07/18 Page 1 of 1




Douglas T. Schwarz
Partner
+1.212.309.6890
Douglas.schwarz@morganlewis.com



December 7, 2018

Via ECF
The Honorable Deborah A. Batts
United States District Judge
United States District Court
  For the Southern District of New York
500 Pearl Street, Room 2510
New York, New York 10007

Re:      Tucker v. Floor and Decor Outlets of America, Inc., No. 1:18-cv-10610-DAB
         Request to Extend Defendant’s Time to Respond to Complaint

Dear Judge Batts:

We represent defendant Floor and Decor Outlets of America, Inc. (“Defendant”) in the above-
referenced action. Pursuant to Rules I(A) and I(E) of Your Honor’s Individual Practices, we write
with the consent of counsel for plaintiff Henry Tucker (“Plaintiff”), respectfully to request that the
Court extend Defendant’s time to respond to the Complaint from December 11, 2018 to January
11, 2019. This is Defendant’s first request for an extension of time to respond to the Complaint.
As noted, Plaintiff’s counsel consents to this request.

In support of this request, Defendant states that the undersigned counsel recently has been
engaged in this matter and needs time to become familiar with the relevant facts and allegations.
If granted, this extension will not affect any other date scheduled in this action.

We thank the Court in advance for its consideration of this request.

Respectfully submitted,
/s/ Douglas T. Schwarz
Douglas T. Schwarz
Attorney for Defendant

cc: All Counsel of Record (via ECF)




                                                     Morgan, Lewis & Bockius     LLP

                                                     101 Park Avenue
                                                     New York, NY 10178-0060            +1.212.309.6000
                                                     United States                      +1.212.309.6001
